Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
The term “Blue Tooth” is misspelled and should read as “Bluetooth”.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “switch” of claim 15 and the “housing” of claim 18  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1 and 11, the term “programming application” is not clearly defined in the specification. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1 and 6, the term “operational parameters” is not clearly defined in the specification. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 5 and 16, the term “a second operational parameter” is not clearly defined in the specifications. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 6, the term “feedback data” is not clearly defined in the specifications. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 10 and ,  the term “identification information” is not clearly defined in the specification. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 15, the phrase “wire feeder device includes a switch” is not defined in the specification. Furthermore, the specification only describes two embodiments, one with power switch for the power supply 101 and the other embodiment does not have a power switch. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 2-20 are rejected for dependence to one or more of the above rejected claims.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 11, the phrase “a mobile communication device comprising a mobile communication programming application” renders the claim indefinite because the term “programming application” could mean a computer aided design application or text based design environment. Therefore since the claim limitation may be interpreted multiple ways claim lacks 
Regarding claim 1 and 6, the term “operational parameters” renders the claim indefinite since the written description defines welding parameters on paragraph 14, it fails to identify which parameters are specifically operational parameters. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 6, the term “feedback data” renders the claim indefinite and while described in paragraph 30, it remains so vague of a definition as to be unclear to one skilled in the art. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 10, the term “identification information” renders the claim indefinite because the specification does not define the term. Therefore the claim lacks an adequate amount of subject matter that would describe in such a that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 18, “a wire feeder comprising a housing” renders the claim indefinite because the specification fails to disclose any structure that can serve the purpose of “a housing”. Therefore the claim lacks A clear and defined structure that one skilled in the art would have a complete understanding of what structure would meet the limitation in such a way that one of 
Regarding claim 19, “a security key which is transmitted to the wire feeder device prior to operation of the wire feeder device, and wherein the wire feeder device will not operate unless the security key is determined to be an authorized security key” renders the claim indefinite because the specification fails to disclose adequate structure i.e. memory and a control unit to store and compare the security key. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention. 
Claims 2-20 are rejected for dependence to one or more of the above rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by Peters et al. (US20070262065A1, hereinafter Peters).
Regarding claim 1 Peters disclose, a welding system comprising a welding power supply (power source 104) to preform welding operations and a mobile communication device comprising a mobile communication programming application (a touch screen-based welding 
a user to respectively input a welding or cutting operation of the welding or cutting operations into the mobile communication device (fig 3C item 400b), 
the user to respectively input user-settable welding operational parameters used to control the welding or cutting operation into the mobile communication device (paragraph 31, “one or more touch activation indicia 400 to change various operational parameters or aspects of the power supply 104”), and 
real-time communication of the mobile communication device with the welding or cutting power supply (paragraph 32, “where the waveform rendering can concurrently display the desired or ideal waveform shape as well as a real time oscilloscope type waveform display for comparative analysis”), 
wherein the welding operation of the welding operations and the user-settable welding or cutting operational parameters used to control the welding operation are only able to be input to the welding or cutting power supply via communication with the mobile communication device (figure 3C).
Regarding claim 2 Peters disclose, the welding system, wherein the mobile communication device is a third party communication device (paragraph 30 “the touch screen display, 120, may be any suitable device that allows touch activation of one or more touch activation indicia rendered on a visual display”).
Regarding claim 3 Peters disclose, the welding system wherein the mobile communication device includes one of a smartphone, a computer tablet, or a computer laptop (figure 1 and figure 3C).
Regarding claim 4 Peters disclose, the welding system wherein the welding or cutting power supply includes a switch to allow the user to turn the welding or cutting power supply on and off (Figure 3C shows a power switch on the face of the apparatus).
Regarding claim 5 Peters disclose, the welding system further comprising a wire feeder device for the welding power supply (wire feeder 106), the wire feeder device requiring input of a second operational parameter to perform a second operation (paragraph 31, “configuration tool 300 operates interactively with the user to allow creation and/or modification of a power source desired waveform 164 to configure”), wherein the mobile communication device communicates the second operational parameter to the wire feeder device (paragraph 31 “an exemplary composite numeric and graphical rendering of various pulse waveform design parameters and values 450 for wire feed speed, ramp up rate, ramp overshoot percentage, peak amps, peak time, tailout time, tailout speed, stepoff amps, background amps, background time, and waveform frequency”), and wherein the second operational parameter is only able to be input to the wire feeder device via communication from the mobile communication device (previously covered).
Regarding claim 6 Peters disclose, the welding system wherein the mobile communication device comprises a display screen (touch screen display, 120) which displays at least one of the welding operational parameters and feedback data from the welding power supply (previously coved limitation from paragraph 31).
Regarding claim 7 Peters disclose, the welding system wherein the welding power supply comprises a housing having a mounting structure and a data connection device such that the mounting structure secures the mobile communication device to the housing(paragraph 29, “touch screen 120 may be integrated into a welding system component, such as power source 104 (FIG. 3A)”) and the data connection device couples to the mobile communication device to 
Regarding claim 8 Peters disclose, the welding system wherein the mobile communication device has a security key which is transmitted to the welding supply prior to operation of the welding power supply (paragraph 30, “Security means may also be provided in the tool 300, such as password protection”), and wherein the welding or cutting power supply will not operate unless the security key is determined to be an authorized security key by the welding power supply (paragraph 30, “for selectively allowing or preventing access by authorized/unauthorized personnel”).
Regarding claim 10 Peters disclose, the welding system wherein the mobile communication device stores identification information of each of a plurality of welding or cutting power supplies and uses the identification information to control the operation of each of the welding or cutting power supplies (paragraph 29, “the invention provides for touch screen-based configuration of one or more welding system devices).
Regarding claim 11 Peters disclose, a welding system, comprising: 
a wire feeder (wire feeder 106) device configured to feed welding wire during a welding operation; and 
a mobile communication device comprising a mobile communication programming application and a welding programming application installed thereon (a touch screen-based welding system configuration tool 300), the welding programming application allowing: 

real-time communication of the mobile communication device with the wire feeder device (paragraph 32, “where the waveform rendering can concurrently display the desired or ideal waveform shape as well as a real time oscilloscope type waveform display for comparative analysis”), 
wherein the user-settable welding operational parameters used to control the welding operation are only able to be input to the wire feeder device via communication with the mobile communication device (fig 3C item 400b).
Regarding claim 12 Peters disclose, the welding system further including a welding power supply operatively connected to the wire feeder device (figure 3C, wire feeder device 106), wherein the wire feeder device is configured to communicate at least a portion of the user-settable welding operational parameters to the welding power supply (paragraph 33, “sequence controller 200 is a state table based control device operational to control an overall welding sequence according to a selected sequence file 202, which can be any data and/or information related to a sequence of events in a welding operation” and claim 12, “wherein the sequencer configuration apparatus is integrated into a wire feeder of the welding system.”).
Regarding claim 13 Peters disclose, the welding system wherein the mobile communication device is a third party communication device (paragraph 30, “the touch screen display, 120, may be any suitable device that allows touch activation of one or more touch activation indicia rendered on a visual display”). 
Regarding claim 14 Peters disclose, the welding system wherein the mobile communication device includes one of a smartphone, a computer tablet, or a computer laptop (figures 1 and 3C depict a laptop and a tablet type of device).
Regarding claim 16 Peters disclose, the welding system further comprising a welding power supply operatively connected to the wire feeder device (figure 3C shows a welding power supply 104 with a wire feeder 106 connected to it), the welding power supply requiring input of a second operational parameter to perform a second operation (paragraph 31, “configuration tool 300 operates interactively with the user to allow creation and/or modification of a power source desired waveform 164 to configure”), wherein the mobile communication device communicates the second operational parameter to the welding power supply (paragraph 31, “one or more touch activation indicia 400 to change various operational parameters or aspects of the power supply 104”), and wherein the second operational parameter is only able to be input to the welding power supply via communication from the mobile communication device (as seen in figure 3C device has no other controls).
Regarding claim 17 Peters disclose, the welding system wherein the mobile communication device comprises a display screen which displays at least one of the welding operational parameters and feedback data from the wire feeder device (touch screen display, 120) which displays at least one of the welding operational parameters and feedback data from the welding power supply (previously coved limitation from paragraph 31).
Regarding claim 18 Peters disclose, the welding system wherein the wire feeder device comprises a housing having a mounting structure (paragraph 29 “wire feeder 106 may be housed in a single enclosure”) and a data connection device such that the mounting structure secures the mobile communication device to the housing and the data connection device couples to the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claims 9, 15 and 19-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Peters et al. (US20070262065A1, hereinafter as Peters) in view of Luck et al. (US20080116186A1, hereinafter as Luck).
Regarding claim 9 Peters does not disclose, the welding system wherein the mobile communication device operates the welding from a remote location via a wireless connection (paragraph 7 of Luck).
However Luck teaches a welding system that is capable of wireless connection for operation from a remote location (paragraph 7, “a welding-type system capable of wirelessly controlling various welding parameters from a remote location”).

Regarding claim 19 Peters disclose, the welding system wherein the mobile communication device has a security key which determines the security key is an authorized security key (paragraph 30, “Security means may also be provided in the tool 300, such as password protection for selectively allowing or preventing access by authorized/unauthorized personnel”).
Peters does not disclose a security key which is transmitted to the wire feeder device prior to operation of the wire feeder device and wherein the wire feeder device will not operate unless the security key is determined to be an authorized security key by the wire feeder device.
However Luck teaches a wireless control panel that communicate via a control transceiver can be used to receive information from the remote 
Regarding claim 20 Peters does not disclose, the welding system wherein the mobile communication device operates the wire feeder device from a remote location via a wireless connection.
However Luck teaches a welding system that is capable of wireless connection for operation from a remote location (paragraph 7, “a welding-type system capable of wirelessly controlling various welding parameters from a remote location”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the welding system of Peters to include the teachings of Luck i.e. using 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Peters et al. (US20070262065A1, hereinafter as Peters) in view of Lanouette et al. (US6091048, hereinafter as Lanouette).
Regarding claim 15 Peters does not disclose, the welding system wherein the wire feeder device includes a switch to allow the user to turn the wire feeder device on and off.
However Lanouette teaches, a welding system wherein the wire feeder device includes a switch to allow the user to turn the wire feeder device on and off (paragraph 15 of the description section, “a single on/off switch may be on wire feeder 206”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the welding system of Peters to include the teachings of Lanouette i.e. having a power switch included on the wire feeder for the purpose of making the system capable of utilizing a wide variety of power supplies (paragraph 8 of the background summary)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A SHAHEED whose telephone number is (571)272-9398. The examiner can normally be reached Monday - Thursday 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAFA AMIR SHAHEED/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763